Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Detailed Action
	This action is in response to the papers filed March 16, 2020.

Amendments
           Applicant's amendments, filed March 16, 2020, is acknowledged. Applicant has cancelled Claims 1-18, and added new claims, Claims 19-34.
	Claims 19-34 are pending and under consideration. 
	
Priority
This application is a continuation of U.S. application 15/399,512, now U.S. Patent 10,420,824, which is a continuation of 14/643,989 filed on March 10, 2015, now U.S. Patent 9,572,835, which is a continuation of application 13/786,339 filed on March 5, 2013, now U.S. Patent 8,999,949, which is a continuation of application 12/165,360 filed on June 30, 2008, now U.S. Patent 8,771,671, which is a continuation of application 10/781,384 filed on February 18, 2004, now U.S. Patent 7,404,950. Applicant’s claim for the benefit of a prior-filed application provisional application 60/448,046 filed on February 18, 2003 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement
Applicant has not filed an Information Disclosure Statement with the instant application. 
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
Sequence compliance
37 CFR 1.821(d) states: "[w]here the description or claims of a patent application discuss a sequence that is set forth in the "Sequence Listing" in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the sequence identifier, preceded by "SEQ ID NO:" in the text of the description of claims, even if the sequence is also embedded in the text or the description or claims of the patent application. 

1. 	The disclosure is objected to for the following reason: this application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 because sequences are set forth in the specification that lack sequence identifiers. 
Applicant’s attention is drawn, in particular, to the following locations in the instant specification:
[0034] discloses the use of the PE-KbSIINFEKL tetramer, which is a defined amino acid sequence, and thus falls within the requirements for providing its amino acid sequence in the Sequence Listing.
[0231] discloses the use of the H-2Kd-restricted peptide antigen, LLO91-99, derived from the listeriolysin O protein of Listeria monocytogenes. The H-2Kd-restricted peptide antigen, LLO91-99 is a defined amino acid sequence, and thus falls within the requirements for providing its amino acid sequence in the Sequence Listing.
Applicant should amend the application papers to update the Sequence Listing, providing SEQ ID NO’s to the amino acid sequences corresponding to [0034] and [0231], respectively, and should amend the Specification to disclose said corresponding SEQ ID NO’s, respectively.
37 CFR 1.821(f) states that in addition to the paper copy required by paragraph (c) of this section and the computer readable form required by paragraph (e) of this section, a statement that the content of the paper and computer readable copies are the same must be submitted with the computer readable form, e.g., a statement that "the information recorded in computer readable form is identical to the written sequence listing."

Appropriate correction is required.
The nature of the noncompliance with the requirements of 37 C.F.R. 1.821 through 1.825 did not preclude the examination of the application on the merits, the results of which are communicated below.

Claim Objections
2. 	Claims 19 and 27 are objected to because of the following informalities: 
	As a first matter, the claims are unnecessarily verbose for reciting the phrase “nucleic acid, wherein the nucleic acid comprises”. The Examiner respectfully suggests a more concise recitation “a nucleic acid comprising”.
	As a second matter, the claims are unnecessarily redundant and verbose for reciting the phrase “a CD40 cytoplasmic polypeptide region”. It is axiomatic that the CD40 cytoplasmic region of the chimeric protein is a “polypeptide” region. The Examiner respectfully suggests a more concise recitation “a CD40 cytoplasmic region”.
As a third matter, the claims are unnecessarily redundant and verbose for reciting the phrase “a FK506 ligand binding polypeptide region”. It is axiomatic that the FK506 ligand binding region of the chimeric protein is a “polypeptide” region. The Examiner respectfully suggests a more concise recitation “a FK506 ligand binding region”.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3. 	Claims 19-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-11, 14, 16, 18-20, 23, 25-28, 30, and 32 of U.S. Patent No. 7,404,950. Although the claims at issue are not identical, they are not patentably distinct from each other. 
With respect to Claims 19 and 29, ‘950 claims a composition (claim 8) and methods (claims 1 and 20) for activating an ex vivo cell, said cell comprising a nucleic acid comprising a promoter (claims 12, 15, and 31) operatively linked to a polynucleotide sequence encoding a chimeric protein comprising: 
(a) a CD40 cytoplasmic polypeptide region lacking the CD40 extracellular domain, and
(b) an FK506 ligand binding region, 

With respect to Claims 20 and 28, ‘950 claims (claims 1 and 20) wherein the cell is an antigen presenting cell. 
With respect to Claims 21 and 29, ‘950 claims (claims 7 and 28) wherein the cell is a dendritic cell.
With respect to Claims 22 and 30, ‘950 claims (claims 14, 18, and 30) wherein the FK506 ligand binding regions comprises two or more FK506 ligand binding polypeptides, as illustrated in Figure 1B.
With respect to Claims 23 and 31, ‘950 claims (claims 2, 9, and 23) wherein the ligand binding region is amino terminal to the CD40 cytoplasmic polypeptide region of the chimeric protein, as illustrated in Figure 1, and encoded by SEQ ID NO:1.
With respect to Claims 24 and 32, ‘950 claims (claims 5-6, 10-11, 16, 19, 26-27, and 32) wherein the nucleic acid is contained within a vector.
With respect to Claims 25 and 33, ‘950 claims (claims 5-6, 10-11, and 26-27) wherein the nucleic acid is contained within a viral vector.
With respect to Claims 26 and 34, ‘950 claims (claims 16, 19 and 32) wherein the nucleic acid is contained within a plasmid vector.
Thus, the instant claims are encompassed by and/or obvious variants of the genetically modified cells of ‘950.

4. 	Claims 19-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-9, 11-15, and 18-22 of U.S. Patent No. 8,771,671. Although the claims at issue are not identical, they are not patentably distinct from each other. 
With respect to Claims 19 and 29, ‘671 claims a composition (claim 8) and methods (claims 1 and 15) for activating an ex vivo cell, said cell comprising a nucleic acid comprising a promoter (claims 8, 13, and 21) operatively linked to a polynucleotide sequence encoding a chimeric protein comprising: 
(a) a CD40 cytoplasmic polypeptide region lacking the CD40 extracellular domain, and
(b) an FK506 ligand binding region (claims 3-4). 

With respect to Claims 20 and 28, ‘671 claims (claims 1 and 15) wherein the cell is an antigen presenting cell. 
With respect to Claims 21 and 29, ‘671 claims (claims 7 and 20) wherein the cell is a dendritic cell.
With respect to Claims 22 and 30, ‘671 does not claim said FK506 ligand binding regions comprises two or more FK506 ligand binding polypeptides. However, when one looks to the specification for a definition of the FK506 ligand binding region, one immediately finds that said FK506 ligand binding region binds to AP20187 (Figure 1b-c), and whereby said FK506 ligand binding regions comprises two or more FK506 ligand binding polypeptides, as illustrated in Figure 1B-C.
With respect to Claims 23 and 31, ‘671 does not claim wherein the ligand binding region is amino terminal to the CD40 cytoplasmic polypeptide region of the chimeric protein. However, as illustrated in Figure 1, such is the configuration of the chimeric fusion polypeptide Furthermore, there are only two options immediately recognized by the ordinary artisan, to wit, the FK506 ligand binding region is either amino-terminal or carboxy-terminal to the CD40 cytoplasmic region of the chimeric protein.
With respect to Claims 24 and 32, ‘671 claims (claims 5-6, 9, 11-12, 14, 18-19, and 22) wherein the nucleic acid is contained within a vector.
With respect to Claims 25 and 33, ‘671 claims (claims 5-6, 11-12, and 18-19) wherein the nucleic acid is contained within a viral vector.
With respect to Claims 26 and 34, ‘671 claims (claims 9, 14 and 22) wherein the nucleic acid is contained within a plasmid vector.
Thus, the instant claims are encompassed by and/or obvious variants of the genetically modified cells of ‘671.

5. 	Claims 19-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 8-14 of U.S. Patent No. 8,691,210. Although the claims at issue are not identical, they are not patentably distinct from each other. 
With respect to Claims 19 and 29, ‘210 claims (claims 1-2) a method for activating a cell, said cell comprising a nucleic acid comprising a promoter operatively linked to a polynucleotide sequence encoding a chimeric protein comprising: 
(a) a CD40 cytoplasmic polypeptide region lacking the CD40 extracellular domain, and
(b) an FK506 ligand binding region, 
wherein said FK506 ligand binding region binds to AP1903 or AP20187 (claims 10-11; col. 6, line 11), more specifically, is a ligand binding region comprising a FKBP12(V36) polypeptide (claims 12 and 14).
While ‘201 does not recite ipsis verbis that said cell is ex vivo, those of ordinary skill in the art immediately recognize that there are only two possible physical locations for said cell, to wit, in vivo or ex vivo. 
With respect to Claims 20 and 28, ‘210 claims (claim 1) wherein the cell is an antigen presenting cell. 
With respect to Claims 21 and 29, ‘210 claims (claim 8) wherein the cell is a dendritic cell.
With respect to Claims 22 and 30, ‘210 claims (claims 1 and 13) wherein the FK506 ligand binding regions comprises two or more FK506 ligand binding polypeptides, as illustrated in Figures 1 and 10, 15, 19-20.
With respect to Claims 23 and 31, ‘210 claims (claim 1) wherein the ligand binding region is amino terminal to the CD40 cytoplasmic polypeptide region of the chimeric protein, as illustrated in Figures 1 and 10, 15, 19-20. Furthermore, there are only two options immediately recognized by the ordinary artisan, to wit, the FK506 ligand binding region is either amino-terminal or carboxy-terminal to the CD40 cytoplasmic region of the chimeric protein.
With respect to Claims 24-26 and 32-34, while ‘210 does not claim ipsis verbis that the nucleic acid is contained within a vector, those of ordinary skill in the art immediately recognize that the nucleic acid molecule encoding the fusion protein of the independent claim is 
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
Thus, the instant claims are encompassed by and/or obvious variants of the genetically modified cells of ‘210.

6. 	Claims 19-25 and 27-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-12, 14, and 18 of U.S. Patent No. 9,315,559. Although the claims at issue are not identical, they are not patentably distinct from each other. 
With respect to Claims 19 and 29, ‘559 claims (claims 1-2) a method for activating a cell, said cell comprising a nucleic acid comprising a promoter operatively linked to a polynucleotide sequence encoding a chimeric protein comprising: 
(a) a CD40 cytoplasmic polypeptide region lacking the CD40 extracellular domain, and
(b) an FK506 ligand binding region, 
wherein said FK506 ligand binding region binds to AP1903 or AP20187 (claim 18), more specifically, is a ligand binding region comprising a FKBP12(V36) polypeptide (claims 6; Figures 2-5; Example 2), 
wherein said cell is ex vivo (claim 12). 
With respect to Claims 20 and 28, ‘559 claims (claims 1-2) wherein the cell is an antigen presenting cell. 
With respect to Claims 21 and 29, ‘559 claims (claim 14) wherein the cell is a dendritic cell.
With respect to Claims 22 and 30, ‘559 claims (claim 6) wherein the FK506 ligand binding regions comprises two or more FK506 ligand binding polypeptides (as illustrated in Figures 2-5; Example 2).
With respect to Claims 23 and 31, ‘559 claims (claim 1) wherein the ligand binding region is amino terminal to the CD40 cytoplasmic polypeptide region of the chimeric protein (as illustrated in Figures 2-5). Furthermore, there are only two options immediately recognized by the ordinary artisan, to wit, the FK506 ligand binding region is either amino-terminal or carboxy-terminal to the CD40 cytoplasmic region of the chimeric protein.
With respect to Claims 24-25 and 32-33, ‘559 claims (claims 10-11) wherein the vector is a viral vector
Thus, the instant claims are encompassed by and/or obvious variants of the genetically modified cells of ‘559.

7. 	Claims 26 and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-12, 14, and 18 of U.S. Patent No. 9,315,559, as applied to Claims 19-25 and 27-33 above, and in further view of U.S. Patent 7,404,950. Although the claims at issue are not identical, they are not patentably distinct from each other. 
‘559 does not claim wherein the vector is a plasmid. 
However, with respect to Claims 26 and 34, wherein the vector is a plasmid, ‘950 claims (claims 5-6, 10-11, 16, 19, 26-27, and 32) wherein the nucleic acid is contained within a vector.
With respect to Claims 25 and 33, ‘950 claims (claims 5-6, 10-11, and 26-27) wherein the nucleic acid is contained within a viral vector.
With respect to Claims 26 and 34, ‘950 claims (claims 16, 19 and 32) wherein the nucleic acid is contained within a plasmid vector.
Thus, the use of a plasmid vector is an obvious variant of the viral vector recited in ‘559.

8. 	Claims 19-25 and 27-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-17 of U.S. Patent No. 9,428,569. Although the claims at issue are not identical, they are not patentably distinct from each other. 
With respect to Claims 19 and 29, ‘569 claims (claims 1 and 7) a nucleic acid, and a cell comprising said nucleic acid, said nucleic acid comprising a promoter operatively linked to a polynucleotide sequence encoding a chimeric protein comprising: 
(a) a CD40 cytoplasmic polypeptide region lacking the CD40 extracellular domain, and
(b) an FK506 ligand binding region, 
wherein said FK506 ligand binding region binds to AP1903 or AP20187 (claim 14), more specifically, is a ligand binding region comprising a FKBP12(V36) polypeptide (claim 17). 
While ‘569 does not recite ipsis verbis that said cell is ex vivo, those of ordinary skill in the art immediately recognize that there are only two possible physical locations for said cell, to wit, in vivo or ex vivo. 
With respect to Claims 20 and 28, ‘569 claims (claims 8-9) wherein the cell is an antigen presenting cell. 
With respect to Claims 21 and 29, ‘569 claims (claim 9) wherein the cell is a dendritic cell.
With respect to Claims 22 and 30, ‘569 claims (claim 10, 13-17) wherein the FK506 ligand binding regions comprises two or more FK506 ligand binding polypeptides (as illustrated in Figures 2-5).
With respect to Claims 23 and 31, ‘569 claims (claim 1) wherein the ligand binding region is amino terminal to the CD40 cytoplasmic polypeptide region of the chimeric protein (as illustrated in Figures 2-5). Furthermore, there are only two options immediately recognized by the ordinary artisan, to wit, the FK506 ligand binding region is either amino-terminal or carboxy-terminal to the CD40 cytoplasmic region of the chimeric protein.
With respect to Claims 24-25 and 32-33, ‘569 claims (claims 5-6) wherein the vector is a viral vector
Thus, the instant claims are encompassed by and/or obvious variants of the genetically modified cells of ‘569.

9. 	Claims 26 and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-17 of U.S. Patent No. 9,428,569, as applied to Claims 19-25 and 27-33 above, and in further view of U.S. Patent 7,404,950. Although the claims at issue are not identical, they are not patentably distinct from each other. 

However, with respect to Claims 26 and 34, wherein the vector is a plasmid, ‘950 claims (claims 5-6, 10-11, 16, 19, 26-27, and 32) wherein the nucleic acid is contained within a vector.
With respect to Claims 25 and 33, ‘950 claims (claims 5-6, 10-11, and 26-27) wherein the nucleic acid is contained within a viral vector.
With respect to Claims 26 and 34, ‘950 claims (claims 16, 19 and 32) wherein the nucleic acid is contained within a plasmid vector.
Thus, the use of a plasmid vector is an obvious variant of the viral vector recited in ‘569. Those of ordinary skill in the art have long-recognized the use of expression vectors to express the artisan’s transgene of interest in the artisan’s host cells of interest. 

10. 	Claims 19, 22-23, 27, and 30-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-12, and 14-15 of U.S. Patent No. 9,944,960. Although the claims at issue are not identical, they are not patentably distinct from each other. 
With respect to Claims 19 and 29, ‘569 claims (claims 1 and 12) a nucleic acid, and a cell comprising said nucleic acid, and a method of making said cell, said nucleic acid comprising a promoter operatively linked to a polynucleotide sequence encoding a chimeric protein comprising: 
(a) a CD40 cytoplasmic polypeptide region lacking the CD40 extracellular domain, and
(b) an FK506 ligand binding region, 
wherein said FK506 ligand binding region binds to AP1903 or AP20187 (claims 1, 9-10, and 12), more specifically, is a ligand binding region comprising a FKBP12(V36) polypeptide (claims 4-7), wherein said cell is ex vivo (claim 12).
With respect to Claims 22 and 30, ‘569 claims (claims 4-7) wherein the FK506 ligand binding regions comprises two or more FK506 ligand binding polypeptides (as illustrated in Figure 5).
With respect to Claims 23 and 31, ‘569 claims (claim 1) wherein the ligand binding region is amino terminal to the CD40 cytoplasmic polypeptide region of the chimeric protein (as illustrated in Figure 5). Furthermore, there are only two options immediately recognized by the ordinary artisan, to wit, the FK506 ligand binding region is either amino-terminal or carboxy-terminal to the CD40 cytoplasmic region of the chimeric protein.


11. 	Claims 24-26 and 32-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-12, and 14-15 of U.S. Patent No. 9,944,960, as applied to Claims 19, 22-23, 27, and 30-31 above, and in further view of U.S. Patent 7,404,950. Although the claims at issue are not identical, they are not patentably distinct from each other. 
‘960 does not claim wherein the nucleic acid is within a vector. 
However, with respect to Claims 24 and 32, ‘950 claims (claims 5-6, 10-11, 16, 19, 26-27, and 32) wherein the nucleic acid is contained within a vector.
With respect to Claims 25 and 33, ‘950 claims (claims 5-6, 10-11, and 26-27) wherein the nucleic acid is contained within a viral vector.
With respect to Claims 26 and 34, ‘950 claims (claims 16, 19 and 32) wherein the nucleic acid is contained within a plasmid vector.
Thus, the use of an expression vector to contain or otherwise encode the nucleic acid encoding the chimeric protein is an obvious variant of the nucleic acid recited in ‘960. Those of ordinary skill in the art have long-recognized the use of expression vectors to express the artisan’s transgene of interest in the artisan’s host cells of interest. 

12. 	Claims 19-23 and 27-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-10, and 13 of U.S. Patent No. 9,572,835. Although the claims at issue are not identical, they are not patentably distinct from each other. 
With respect to Claims 19 and 29, ‘835 claims (claims 1 and 13) an isolated (syn. ex vivo) cell comprising said nucleic acid, said nucleic acid comprising a promoter operatively linked to a polynucleotide sequence encoding a chimeric protein comprising: 
(a) a CD40 cytoplasmic polypeptide region lacking the CD40 extracellular domain, and
(b) an FK506 ligand binding region (claim 6), wherein said FK506 ligand binding region comprises tandem copies of FKBP12(V36) (claims 8-10).
While ‘835 does not recite ipsis verbis that the FK506 ligand binding region binds to AP1903 or AP20187, Figure 1b illustrates that the tandem binding domain binds AP20187, and Example 3 discloses that the tandem copies of the FKBP12(v36) binds to AP20187.

With respect to Claims 20 and 28, ‘835 claims (claims 2-3) wherein the cell is an antigen presenting cell. 
With respect to Claims 21 and 29, ‘835 claims (claim 3) wherein the cell is a dendritic cell.
With respect to Claims 22 and 30, ‘835 claims (claim 9-10) wherein the FK506 ligand binding regions comprises two or more FK506 ligand binding polypeptides (as illustrated in Figure 1b).
With respect to Claims 23 and 31, ‘835 claims (claim 1) wherein the ligand binding region is amino terminal to the CD40 cytoplasmic polypeptide region of the chimeric protein (as illustrated in Figure 1b). Furthermore, there are only two options immediately recognized by the ordinary artisan, to wit, the FK506 ligand binding region is either amino-terminal or carboxy-terminal to the CD40 cytoplasmic region of the chimeric protein.
Thus, the instant claims are encompassed by and/or obvious variants of the genetically modified cells of ‘835.

13. 	Claims 24-26 and 32-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-10, and 13 of U.S. Patent No. 9,572,835, as applied to Claims 19-23 and 27-31 above, and in further view of U.S. Patent 7,404,950. Although the claims at issue are not identical, they are not patentably distinct from each other. 
‘835 does not claim wherein the nucleic acid is contained within a vector. 
However, with respect to Claims 26 and 34, wherein the vector is a plasmid, ‘950 claims (claims 5-6, 10-11, 16, 19, 26-27, and 32) wherein the nucleic acid is contained within a vector.
With respect to Claims 25 and 33, ‘950 claims (claims 5-6, 10-11, and 26-27) wherein the nucleic acid is contained within a viral vector.
With respect to Claims 26 and 34, ‘950 claims (claims 16, 19 and 32) wherein the nucleic acid is contained within a plasmid vector.
Thus, the use of a vector to contain or otherwise comprise the nucleic acid encoding the chimeric protein is an obvious variant of the nucleic acid recited in ‘835. Those of ordinary skill in the art have long-recognized the use of expression vectors to express the artisan’s transgene of interest in the artisan’s host cells of interest. 

14. 	Claims 19-20, 22-28, and 30-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,420,824. Although the claims at issue are not identical, they are not patentably distinct from each other. 
With respect to Claims 19 and 29, ‘824 claims (claims 1, 8-9, and 16) a nucleic acid, and a ex vivo cell comprising said nucleic acid, said nucleic acid comprising a promoter operatively linked to a polynucleotide sequence encoding a chimeric protein comprising: 
(a) a CD40 cytoplasmic polypeptide region lacking the CD40 extracellular domain, and
(b) an FK506 ligand binding region, 
wherein said FK506 ligand binding region binds to AP1903 or AP20187 (claim 9), more specifically, is a ligand binding region comprising a FKBP12(V36) polypeptide (claim 1, 3, and 10). 
With respect to Claims 20 and 28, ‘824 claims (claims 8 and 16) wherein the cell is an antigen presenting cell. 
With respect to Claims 22 and 30, ‘824 claims (claim 3 and 10) wherein the FK506 ligand binding regions comprises two or more FK506 ligand binding polypeptides (as illustrated in Figures 2-5).
With respect to Claims 23 and 31, ‘824 claims (claims 1, 9 and 12) wherein the ligand binding region is amino terminal to the CD40 cytoplasmic polypeptide region of the chimeric protein (as illustrated in Figure 1b). Furthermore, there are only two options immediately recognized by the ordinary artisan, to wit, the FK506 ligand binding region is either amino-terminal or carboxy-terminal to the CD40 cytoplasmic region of the chimeric protein.
With respect to Claims 24-26 and 32-34, ‘824 claims (claims 5-7 and 13-15) wherein the vector is a viral vector or plasmid vector.
Thus, the instant claims are encompassed by and/or obvious variants of the genetically modified cells of ‘824.

15. 	Claims 21 and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,420,824, as applied to Claims 19-20, 22-28, and 30-34 above, and in further view of U.S. Patent 7,404,950. Although the claims at issue are not identical, they are not patentably distinct from each other. 

However, with respect to Claims 21 and 29, ‘950 claims (claims 7 and 28) wherein the antigen presenting cell is a dendritic cell.
Thus, the dendritic cell is an obvious variant of the antigen presenting cell recited in ‘824. 

Conclusion
16. 	No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036.  The examiner can normally be reached on 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633